On petition for rehearing the Court has decided to modify its language insofar as it relates in the closing paragraph of the opinion to the plea of estoppel and Rule 31 of the Circuit Courts and voluntary nonsuit, so as to eliminate any possibility of construing the same so as to make it appear that any other justice of this Court than Mr. Justice BUFORD and the writer participated in the views there expressed. Also to eliminate any possibility of so interpreting language as to make it appear that it was the Court's purpose or the purpose of either Mr. Justice BUFORD *Page 278 
or the writer to convey the idea that the learned attorney for the defendant in error, Mr. Lee Guest, or his client, sought to "vex or annoy the defendant," Virginia-Carolina Chemical Corporation.
The language is not capable of such strained construction. It was used merely to illustrate the point that unless such interpretation was placed upon the rule as therein contended for by Mr. Justice BUFORD and the writer, it would be possible for plaintiff to vex and annoy the defendant.
Rehearing denied.
WHITFIELD, C. J., and TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.